Martin, J.
delivered the opinion of the court. The plaintiff claims, from the defendants, part owners of the steam boat Washington, his wages as mate, averring that he was *618about leaving her, and they assumed the payment of his claim to prevent it.
East’n District:
June, 1824.
The defendants pleaded the general issue, averring they were owners of one eighth part of the boat, only. There was judgment against them, and they appealed.
Our attention is first arrested on a bill of exceptions, taken to the opinion of the court, in admitting the deposition of H. M. Shreeve, on the ground of his being interested-the defendants’ counsel alleging him to be a principal owner of the boat. Of this allegation there is not the least scintilla of evidence.
Another bill was taken to the admission of said deposition on the ground of the interrogatories, he was called upon, being mostly leading ones-and the answer to those that are not so, being suggested by the former.
The interrogatories were filed in open court, spread on the record, and the defendants’ counsel, added his own to those of the plaintiff. This circumstance is perhaps, a waiver of any of them being leading ones. But the answer to the defendants’ interrogatories itself, established the principal point, that they offered to pay the claim of the hands on board, if he surrendered the boat to them. The amount of *619the plaintiff’s claim, appears from the witness’s answer to unobjectionable interrogate-ries.
Whittelsey for the plaintiff, Christy for the defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.